Case 3:20-cv-00756-DMS-AHG Document 52-2 Filed 05/05/20 PageID.1620 Page 1 of 2



   1   MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
   2   JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
       KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
   3   BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
   4   DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
       ACLU FOUNDATION OF SAN DIEGO &
   5   IMPERIAL COUNTIES
   6   P.O. Box 87131
       San Diego, CA 92138-7131
   7   Telephone: (619) 398-4493
   8
   9   Counsel for Plaintiff-Petitioners
  10
                           UNITED STATES DISTRICT COURT
  11                     SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   Adrian RODRIGUEZ ALCANTARA, et al.,            Case No. 20cv756 DMS (AHG)
  14                   Plaintiffs-Petitioners,
  15
             v.                                       DECLARATION OF
  16                                                  BARDIS VAKILI
  17   Gregory J. ARCHAMBEAULT, San Diego
       Field Office Director, Immigration and
  18   Customs Enforcement, et al.,
  19
  20                   Defendant-Respondents.
  21
  22
  23
  24
  25
  26
  27
  28
                                                 1.
Case 3:20-cv-00756-DMS-AHG Document 52-2 Filed 05/05/20 PageID.1621 Page 2 of 2



   1   I, Bardis Vakili, hereby declare as follows:
   2         1.     I am an attorney licensed to practice in California and before this Court.
   3   I am a Senior Staff Attorney with the ACLU of San Diego & Imperial Counties and
   4   counsel of record for Plaintiff-Petitioners. I have personal knowledge of the facts set
   5   forth below and if called to testify, I could and would do so competently.
   6         2.     I am aware of my obligations regarding ex parte applications under
   7   Local Rule 83.3(g). On May 5, 2020, I informed opposing counsel via email of
   8   Plaintiff-Petitioners’ intent to file an ex parte application for modification of the May
   9   4 protective order.
  10
  11   I declare under penalty of perjury of the laws of the State of California and the United
  12   States of American that the foregoing statements are true and correct.
  13
  14   Executed this 5th Day of May 2020 in San Diego, California.
  15
  16                                                  s/ Bardis Vakili
                                                      Bardis Vakili
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2.
